internal_revenue_service department of the treasury index number 280g washington dc ruling release date person to contact telephone number refer reply to cc ebeo br4 - plr-113427-98 date date acquiring acquiring sub target buyer year date w date y date x group b group c group d f g h i plr-113427-98 j m this is in response to your letter of date requesting rulings under sec_280g of the internal_revenue_code specifically you requested a ruling whether under the facts outlined below there will be a change in the ownership or effective_control of target or in the change in the ownership of a substantial portion of the assets of target within the meaning of sec_280g of the code the facts as submitted are set forth below acquiring is a widely-held publicly traded corporation as of date x immediately prior to the merger there were f shares of acquiring voting_stock outstanding which were held by approximately g persons target a widely-held publicly traded corporation had h shares of common_stock outstanding as of date y which were held by approximately i persons in year buyer commenced a tender offer for the stock of target which target’s board_of directors determined was not in the best interests of target target’s board_of directors approved certain severance agreements with senior executives and modified an existing employment agreement and existing senior executive severance_pay plan the terms of these agreements were amended later in year in response to an increased offer from buyer later in year acquiring expressed interest in acquiring target in a taxable transaction acquiring acquiring sub a subsidiary of acquiring and target entered into a merger agreement dated date w the merger agreement was approved by both the acquiring and the target shareholders on date x pursuant to the merger agreement acquiring sub merged with and into target and target became a wholly owned subsidiary of acquiring the directors of acquiring sub became the directors of target pursuant to the merger agreement the former target shareholders received acquiring stock and cash the former target shareholders acquired m percent of the outstanding acquiring stock following the merger group b a pre-merger acquiring shareholder holds j percent of the voting power in acquiring group c a pre-merger acquiring shareholder has the right to name one nominee on each management slate of nominees to the board_of directors of acquiring plr-113427-98 there is no agreement binding any acquiring shareholder to vote for the nominee of group c group c’s ownership decreased to less than five percent following the merger group d held a greater than five percent ownership_interest in acquiring prior to the merger group d’s ownership_interest decreased to less than five percent following the merger acquiring represents that neither group b group c group d nor any other shareholder of acquiring has any agreement written or unwritten express or implied to act in concert to control acquiring other than agreements that may exist among members of the same group acquiring also represents that the management of acquiring has no knowledge that any holders of acquiring stock have any such agreement other than the agreements that may exist among members of the same group sec_280g of the internal_revenue_code provides that no deduction will be allowed for any excess_parachute_payment sec_280g of the code defines the term excess_parachute_payment as an amount equal to the excess of any parachute_payment over the portion of the base_amount allocated to such payment sec_280g of the code defines the term parachute_payment as any payment in the nature of compensation to or for the benefit of a disqualified_individual if i such payment is contingent on a change i in the ownership or effective_control of the corporation or ii in the ownership of a substantial portion of the assets of the corporation and ii the aggregate present_value of the payments in the nature of compensation to or for the benefit of such individual which are contingent on such change equals or exceeds an amount equal to three times the base_amount sec_280g provides that all members of the same affiliated_group shall be treated as one corporation for purposes of sec_280g sec_4999 of the code imposes on any person who receives an excess_parachute_payment a tax equal to percent of the amount of the payment sec_1_280g-1 of the proposed income_tax regulations q a sec_27 sec_28 and sec_29 published in the federal_register on date fed reg big_number provides guidance concerning when a corporation will be considered to have undergone a change in ownership or effective_control or a change in the ownership of a substantial portion of its assets q a a provides that a change in the ownership or control of a corporation occurs on the date that any one person or more than one person acting as a group acquires ownership of stock of the corporation that together with stock held by such plr-113427-98 person or group possesses more than percent of the total fair_market_value or total voting power of the stock of such corporation q a b provides that persons will not be considered to be acting as a group merely because they happen to purchase or own stock of the same corporation at the same time or as a result of the same public offering however persons will be considered to be acting as a group if they are owners of an entity that enters into a merger consolidation purchase or acquisition of stock or similar_business transaction with the corporation example of q a deals with a corporate merger there corporation p merged into corporation o and the shareholders of p received o stock in exchange for their p stock the example concludes that because the p shareholders received a greater than percent interest in o o experienced a change in ownership by implication the example concludes that p did not experience such a change q a a provides in part that a change_of effective_control of a corporation is presumed to occur on the date that either any one person or more than one person acting as a group acquires or has acquired during the 12-month_period ending on the date of the most recent acquisition by such person or persons ownership of stock of the corporation possessing percent or more of the total voting power of the stock of such corporation or a majority of the members of the corporation’s board_of directors is replaced during any 12-month_period by directors whose appointment or election is not endorsed by a majority of the members of the corporation’s board_of directors prior to the date of the appointment or election the presumption of q a a and may be rebutted by establishing that the acquisition or acquisitions of the corporation’s stock or the replacement of the majority of the members of the corporation’s board_of directors does not transfer the power to control directly or indirectly the management and policies of the corporation from any one person or more than one person acting as a group to another person or group q a b contains the same language as q a b concerning when persons will be considered to be acting as a group it has been represented that immediately following the merger the target shareholders will have acquired more than percent of the value of the outstanding acquiring stock viewing the merger form acquiring’s perspective acquiring surrendered potential ownership or control when it issued its stock to target’s shareholders in consideration for target’s stock since target’s shareholders acquired sufficient stock value and voting power due to this transaction acquiring experienced a change_of_ownership under q a viewing the merger from target’s perspective all of target’s stock was transferred to acquiring in consideration for the issuance of acquiring stock to target plr-113427-98 shareholders which resulted in acquiring’s shareholders receiving a greater than percent voting interest in target accordingly under q a it is presumed that target experienced a change in effective_control however the facts submitted indicate that the shareholders will not act in a concerted way to control the management and policies of target the facts also indicate that target’s board_of director’s was replaced by directors whose appointment was endorsed by a majority of target’s board_of directors prior to the date of appointment accordingly based strictly on the information submitted and acquiring’s representations we rule as follows provided that after the merger the shareholders of acquiring do not act in a concerted way to control the management and policies of target the merger will not cause a change in the ownership or effective_control of target nor will it cause a change in the ownership of a substantial portion of target’s assets within the meaning of sec_280g of the code the provisions of sec_280g of the code do not apply to any payments received by employees or former employees of target and its subsidiaries that are contingent upon the merger the provisions of sec_4999 of the code do not apply to any payments that are received by employees or former employees of target and its subsidiaries that are contingent upon the merger except as specifically ruled on above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent that the regulations are inconsistent with any conclusion in the ruling however when the criteria in section dollar_figure of revproc_98_1 1998_1_irb_7 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives plr-113427-98 enclosure copy for purposes sincerely yours robert b misner assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations
